Case 1:20-mc-00200-JAO-KJM Document 1-4 Filed 05/27/20 Pagelof2 PagelD#: 14

CULPEPPER IP, LLLC

ATTORNEY AT LAW

75-1'70 HUALALAI ROAD, SUITE B204
KERRY S. CULPEPPER * KAILUA-KONA, HI 96740

La,
Culpepper IP

TEL: (808) 464-4047

* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI'! FAX: (202) 204-5181
AND BEFORE THE USPTO

WWW.CULPEPPERIP.COM

 

SPECIALIZING IN PATENTS, TRADEMARKS & COPYRIGHTS

May 27, 2020
VIA FIRST CLASS MAIL

Copyright Agent, Sergio Hernandez
Namecheap Legal

4600 East Washington Street

Suite 305

Phoenix, AZ 85034

Re: Copyright Claim of websites registered or affiliated with Namecheap

Dear Sirs:

An electronic signature of the copyright owner, or a person authorized to act on behalf of
the owner, of an exclusive copyright that has allegedly been infringed.

Kerry S. Culpepper authorized to act on behalf of owner 42 Ventures, LLC.

/Kerry S. Culpepper/

Identification of the copyrighted work claimed to have been infringed, or, if multiple
copyrighted works at a single online site are covered by a single notification, a representative
list of such works on that site.

Owner's visual design

 

Identification of the material that is claimed to be infringing or to be the subject of
infringing activity and that is to be removed or access to which is to be disabled, and information
reasonably sufficient to permit Namecheap.com to locate the material.

 
Case 1:20-mc-00200-JAO-KJM Document 1-4 Filed 05/27/20 Page2of2 PagelD#: 15

 

 

 

Page 2
No | IP Website ISP Registrar
104.219.248.114 | https://movieboxpro.tv/ NameCheap, Inc.
1 Namecheap
2 | 198.54.126.167 https://showboxapkdownlo | Namecheap NameCheap, Inc.

 

 

 

ad.app/category/showbox/

 

 

 

 

Information reasonably sufficient to permit Namecheap to contact the Complaining Party,
such as an address, telephone number, and, if available, an electronic mail address at which
the Complaining Party may be contacted.

Kerry S. Culpepper, Esq.
Culpepper IP, LLLC
75-170 Hualalai Road

Suite B204

Kailua-Kona, Hawaii 96740
US Tel 1-808-464-4047

A statement that the Complaining Party has a good faith belief that use of the material in
the manner complained of is not authorized by the copyright owner, its agent, or the law.

|, have a good faith belief that use of the material in the manner complained of is not
authorized by the copyright owner, its agent, or the law.

A statement that the information in the notification is accurate, and under penalty of
perjury, that the Complaining Party is the owner, or is authorized to act on behalf of the owner,
of an exclusive right that is allegedly infringed.

The information in the notification is accurate, and under penalty of perjury, | am
authorized to act on behalf of the owner of an exclusive right that is allegedly infringed.

Sincerely,

  
